                        UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 UNITED STATES OF AMERICA                             DOCKET NO.:3:18‐ cr‑00214¨ RIC

        V.                                            FACTUAL BASIS

 BRYANT RIYANTO BUDI

         NOW COMES the United Statcs of America, by and through R. Andrew Murray, United
 States Attorney for the Western District of North Carolina, and hereby files this Factual Basis in
 support of the plea agreement filed simultaneously in this matter.

         This Factual Basis is filed pursuant to Local Criminal Rule 11.2 and does not attempt to
set forth all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that there is a factual basis for the guilty plea that the defendant will
tender pursuant to the plea agreement, and that the facts set forth in this Factual Basis are
sufficient to establish all of the elements of the crime. The parties agree not to object to or
otherwise contradict the facts set forth in this Factual Basis.

        Upon acceptance of the plea, the United States will submit to the Probation Office a
"Statement of Relevant Conduct" pursuant to Locai Criminal Rule 32,4. The defendant may
submit (but is not required to submit) a response to the Government's "Statement of Relevant
Conduct" within seven days of its submission, The parties understand and agree that this Factual
Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that
they have the right to object to facts set forth in the presentence repoft that are not contained in
this Factual Basis. Either party may present to the Court additional relevant facts that do not
contradict facts set forth in this Factual Basis.

        1.     From on or about April22,2018 and continuing through on or about June 1,
2018, within the Westem District of North Carolina and elsewhere, the defendant BRYANT
RIYANTO BTIDI attempted to possess radioactive material, and did so with the intent to cause
death or serious bodily injury to anotherperson.

        2. h carrying outthe abovc― refcrenced conduct,B■ lDI acted knowingly and
intentionally.



R,ANDREW MURRAY
UNITED STATES ATTORNEY




Assistant United States Attorney




    Case 3:18-cr-00214-RJC-DSC Document 19 Filed 11/26/18 Page 1 of 2
                     Defendant's Counsel's Sisnature and Acknowledeement

       I have read this Factual Basis, the Bill of lndichnent, and the plea agreement in this case,
and have  discussed them with the defendant. Based on those discussions, I am satisfied that the
defendant understands the Factual Basis, the Bill of Indictment, and the plea agreement.




                                                                   職




                                                2




    Case 3:18-cr-00214-RJC-DSC Document 19 Filed 11/26/18 Page 2 of 2
